UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-8152


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JAMEL JOHNNIE GREEN,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (5:01-cr-00117-H-2)


Submitted:   May 20, 2010                     Decided:   May 25, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jamel Johnnie Green, Appellant Pro Se. Anne Margaret Hayes,
Rudolf A. Renfer, Jr., Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jamel Green appeals the district court’s order denying

his motion to reconsider the court’s earlier order granting his

18    U.S.C.    §     3582(c)(2)   (2006)      motion     for   a    reduction   in

sentence.       We have reviewed the record and find no reversible

error.    Accordingly, we affirm.              See United States v. Goodwyn,

596   F.3d     233,   234-46   (4th    Cir.    2010)    (holding    that   district

court    lacked        authority      to   grant       defendant’s     motion    to

reconsider, filed eight months after the district court’s order

ruling on original § 3582(c)(2) motion).                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                           AFFIRMED




                                           2